Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-17 in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that  it  is  not  a  burden  for  the  examiner  to  examine  all  the  claims.  This is not found persuasive because it is to be noted that all the groups are classified in different area and each individual group requires a separate search in an individual art area. Thus a serious burden is apparent,
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 20170362466
Claims 1-2, and 6 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170362466 (US’466) alone, or further in view “Chemical mechanical glass polishing with cerium oxide: Effect of selected physico-chemical characteristics on polishing efficiency” to Janos.
Regarding claims 1 - 2, and 6 - 7, US’466 discloses a chemical mechanical polishing (CMP) polishing composition for cobalt-containing substrate, comprising: 0.005 wt. % to 25 wt. % of abrasive; 0.005 wt. % to 10 wt. % of oxidizer such as hydrogen peroxide; and DI water; wherein the chemical mechanical polishing (CMP) polishing composition having a pH from 2.0 to about 12 and the abrasive is mono-modal, bi-modal, or multi-modal colloidal ceria abrasive particles. See claims 1-4; [0150].
It  appears  that content  of  the  colloidal ceria  and  the  hydrogen peroxide  content  overlaps  with  the  claimed contents and  the  reaction  between  the  ceria  and hydrogen peroxide affects the Ce3+ concentration, thus,  the  claimed  at  least  20%  surface  concentration  of  Ce3+ would  be  necessarily  followed  from the teaching. The reference differs from Applicant's recitations of claims by not disclosing 
In the alterative, Jano discloses that superior polishing efficiency of cerium oxide can be obtained when the content of Ce(III) ion at the surface of the cerium oxide is 22-35%.
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use  ceria  with  the  claimed  Ce(II) content  on the ceria, motivated  by  the  fact  that Jano discloses that superior polishing efficiency of cerium oxide can be obtained when the content of Ce(III) ion at the surface of the cerium oxide is 22-35% (page 119, figure 2 and right  column).
Regarding claims 8-11, the pH adjusting agent ranges from 0.05 wt. % to 0.15 wt. %. The chemical mechanical polishing (CMP) polishing composition has a pH from 2.0 to about 12.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims  12 -17, The chemical mechanical polishing (CMP) polishing composition further comprises at least one of the chelating agent ranges from 0.1 wt. % to 5 wt. % glycine. The chemical mechanical polishing (CMP) polishing compositions optionally comprise from 0.001 wt. % to 0.05 wt. % of a surfactant. The surfactant includes, but is not limited to non-ironic surfactants, such as acetylenic diol type of surfactants and ethoxylate/propyloxylate surfactants, anionic surfactants, such as . 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170362466 (US’466) alone, or in view “Chemical mechanical glass polishing with cerium oxide: Effect of selected physico-chemical characteristics on polishing efficiency” to Janos as applied to claim 1 above, and further in view of US 6093649(US’649).
US’649 discloses water based polishing slurries comprising multi modal ceria  polishing particles has improved polishing performance(abstract).
 The slurries comprise slurry particles in which at least 90 weight percent, more preferably at least 95 weight percent, yet more preferably at least 98 weight percent, yet more preferably at least 99.5 weight percent and yet more preferably 100 weight percent of the particles are within the range of 10 nanometers to 600 nanometers. The slurry particles have a multi-modal size distribution, comprising a first size distribution curve having a first asymptote indicating a first particle size and a second distribution curve adjacent or overlapping (preferably adjacent) the first distribution curve, the second distribution curve having a second asymptote indicating a larger particle size. The large particle size (second asymptote) divided by the small particle size (first asymptote) is preferably in the range of 1.05-5000 more preferably 1.1-1000, yet more preferably 1.5-500 and yet more preferably 2-100. See col. 1, lines 25-50.

It should be noted that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731